Citation Nr: 1337255	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



REMAND

The Veteran had active military service with the United States Air Force from January 1970 to January 1974.  He had subsequent service in the United States Air Force Reserves, which included a period of active duty from August to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Pittsburgh, PA Regional Office (RO) of the Department of Veterans Affairs (VA), which, among other things, denied the appellant's claim of entitlement to service connection degenerative joint and disc disease of the thoracolumbar spine.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

On April 2010 VA examination, the examiner opined that the Veteran's compression fracture and degenerative arthritis was at least as likely as not secondary to a fall in 1970, as reported by the Veteran, with no medical documentation.  The examiner then opined that it was "[n]ot likely, less than 50/50 probability[,] secondary to a single incident of low back strain while on active duty."  These two statements appear to be internally inconsistent.

The April 2010 opinion is inadequate because the provider appears to have overlooked the in-service medical documentation regarding the Veteran's fall in September 1970, which included diagnoses of impact contusion of back and muscle strain versus constipation.  As a result, he was treated for approximately a week and assigned light duty for one week.  The examiner also failed to consider the subsequent treatment records from the Reserves that indicated that the Veteran experienced a civilian job injury in December 1989 and was placed on a medical hold for more than two weeks and restricted duty from December 1989 to April 1990 due to low back pain.  On a March 1992 Report of Medical History, it was noted that the Veteran was treated at Jefferson Hospital in December 1989 for a pinched nerve (sciatic) in the left leg.  Also, the opinion as to whether a relationship existed between the Veteran's low back disability and his service was not accompanied by any specific rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for a VA orthopedic examination to determine the onset of each thoracolumbar spine disability. 

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All indicated studies should be performed and all findings reported in detail.

The examiner should identify all of the Veteran's current thoracolumbar spine disabilities.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current thoracolumbar spine disabilities, had its origin in service or is the result of a disease or injury in service, to include the documented fall in September 1970, rather than other, intervening, factors (such civilian job injury in December 1989).  

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since the 1970 fall should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be provided.  

2. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand.

3.  If a benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, and the Veteran should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).

